

113 HR 3288 IH: Fiduciary Responsibility and Fairness Act of 2013
U.S. House of Representatives
2013-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3288IN THE HOUSE OF REPRESENTATIVESOctober 11, 2013Mr. Cassidy (for himself, Mr. Fleming, and Mr. Scalise) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 31, United States Code, to exempt expenditures or obligations of funds derived from user fees from certain limitations under the Antideficiency Act, and for other purposes.1.Short titleThis Act may be cited as the Fiduciary Responsibility and Fairness Act of 2013.2.Exemption for expenditures or obligations of funds derived from user fees(a)In generalSection 1341(a) of title 31, United States Code, is amended by adding at the end the following:(3)This subsection does not apply in the case of any expenditure or obligation of funds derived from user fees and authorized to be appropriated for such purpose..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to expenditures and obligations made or authorized after the date of the enactment of this Act.